             Case 1:21-cv-01822-MKV Document 60 Filed 08/20/21 Page 1 of 1
                        LEE LITIGATION GROUP, PLLC
                                    148 WEST 24TH STREET, EIGHTH FLOOR
                                           NEW YORK, NY 10011                USDC SDNY
                                             TEL: 212-465-1180
                                             FAX: 212-465-1181               DOCUMENT
                                         INFO@LEELITIGATION.COM              ELECTRONICALLY FILED
                                                                             DOC #:
    WRITER’S DIRECT:       (212) 465-1188                                    DATE FILED: 8/20/2021
                           cklee@leelitigation.com
                                                                                    August 20, 2021
    Via ECF
    The Honorable Mary Kay Vyskocil, U.S.D.J.
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

                                   Re:     Aldape v. Ocinomled, Ltd. et al
                                           Case No. 21-CV-01822

    Dear Judge Vyskocil:

           We are counsel to Plaintiff. We respectfully submit this letter-motion requesting an
    adjournment of the Initial Conference, jointly with Defendants, pursuant to the Court’s August
    19, 2021, Order.

           We apologize for the parties delay. The reason for the parties’ delay was that the parties
    were finalizing an agreement to participate in a Class Mediation with Mr. Martin Scheinman,
    Esq. The parties have agreed to utilize Mr. Scheinman’s services for a Class Mediation on
    November 22, 2021.

            As a result, we respectfully request an adjournment of the Initial Conference that is
    currently scheduled for August 25, 2021, at 10:30 a.m. to a date in December 2021, so that the
    parties may participate in mediation prior to engaging in formal discovery. This is the parties
    second request for an adjournment. Your Honor previously granted the parties first request for an
    adjournment on July 9, 2021 [Dkt. No. 57]. In light of the foregoing, the parties jointly request
    that a Case Management Plan be submitted to the Court one week prior to the Court’s re-
    scheduled Initial Conference.

           We thank the Court for its consideration of the above.


    Respectfully submitted,

    /s/ C.K. Lee
    C.K. Lee, Esq.

    cc: All parties via ECF
GRANTED. The Initial Pre-Trial Conference scheduled for August 25, 2021 at 10:30am is hereby
adjourned to December 8, 2021 at 10:00am. Parties are admonished to comply with the Court's
Individual Rules and ensure compliance therewith before the Initial Pre-Trial Conference. SO
ORDERED.

        8/20/2021
